DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on February 4, 2021 for the patent application 15/912,921 originally filed on March 6, 2018. Claims 1, 6, 7, 14, 16, 19 and 20 are amended. Claims 11 and 12 are cancelled. Claims 1-10 and 13-20 are pending. The first office action of April 28, 2020 and the second office action of September 4, 2020 are fully incorporated by reference into this Non-Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 13-20 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 1, 16 and 20 recite the limitation “a trigger event.”  The limitation is previously introduced in claims 1, 16 and 20, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the trigger event”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claims 1, 16 and 20. Therefore, claims 1, 16 and 20 are rejected 

Claims 1, 16 and 20 recite the limitation “the stored information.”  The limitation “information,” is previously introduced in claims 1, 16 and 20, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claims 1, 16 and 20. Therefore, claims 1, 16 and 20 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Claims 2-10, 13-15 and 17-19 are also rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, based on their respective dependences to in claim 1 or 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-10 and 13-20 are rejected under 35 U.S.C. §103(a) as being obvious over Tamari, et al., (hereinafter referred to as “Tamari” US 2013/0096731) in view of Chalfant, et al., (hereinafter referred to as “Chalfant,” US 2009/0210257).
a vehicle activity information system (see Abstract: A system for drive event capturing based on geolocation comprises an interface and a processor. The interface receives driving data from one or more onboard sensors of a vehicle, and the processor is configured to capturing a drive event based on a geolocation of the vehicle. The capturing of the drive event includes causing storage of driving data associated with the drive event; see FIG. 1; see para. [0017]: FIG. 1 is a block diagram illustrating an embodiment of a system for assessing performance of a driver. In the example shown, vehicle 102 is equipped with an onboard drive event detector 104 for detecting vehicle drive events) comprising: at least one processor; and a storage device communicatively coupled to the at least one processor, the storage device storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations (see para. [0013]: The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor) comprising: receiving information comprising sensor data generated by a sensor device in a vehicle (see para. [0015]: A system for drive event capturing based on geolocation is disclosed. The system comprises an interface and a processor. The interface receives driving data from one or more onboard sensors of a vehicle, and the processor is configured to capturing a drive event based on a geolocation of the vehicle. The capturing of the drive event includes causing storage of driving data associated with the drive event. A memory is coupled to the processor and configured to provide the processor with instructions; see para. [0048]: In 502, sensor data is received. For example, streams of sensor data are received from one or more individual onboard vehicle sensors), the sensor device comprising at least one of the group consisting of an accelerometer, a temperature sensor and a Global Positioning System (GPS) module (see FIG. 1, GPS 108; see FIG. 3, Accelerometer 310, outside temperature sensor 316 and engine temperature sensor 327; see para. [0018]: It is possible that one or more onboard sensors of onboard sensors 106 (e.g., GPS receiver, accelerometer, camera, etc.) are physically incorporated into drive event detector 104) performing real-time analysis of the information sensor data received from the sensor device to determine that a trigger event is occurring (see para. [0049]: In some embodiments, the determination that a drive event has occurred can be made based on one or more predefined criteria such as one or more sensor data values exceeding predefined threshold values (e.g., a vehicle speed threshold, a vehicle acceleration threshold, a vehicle deceleration threshold, etc.) or match predefined profiles. A statistical similarity may be calculated for the driving data and the predefined profiles, if the statistical similarity is sufficient, a match is found. For example, a potential collision drive event is determined to be detected when a sudden deceleration is sensed by an onboard accelerometer signal exceeds a predefined value or matches a predefined profile (e.g., a large spike signal following a smaller spike); in response to determining that a trigger event is occurring based on the sensor data received from the sensor device, causing at least one camera on the vehicle to capture video data during a period of time that includes the trigger event (see para. [0029]: In various embodiments, the captured images by video cameras 302 or still cameras 304 are used to identify the driver, record driver behavior and circumstances leading up to, during, and immediately after a drive event, or any other appropriate function(s)); storing the information and the video data, wherein the stored information indicates an association between the information and the trigger event (see para. [0037]: FIG. 4 is a block diagram illustrating an embodiment of an event detector. In some embodiments, the event detector of FIG. 4 comprises event detector 104 of FIG. 1. In the example shown, event detector 400 comprises audio/video module 402, sensor module 404, comms module 406, control module 408, local event storing module 410, event data management module 412, geographic tuning module 414. In some embodiments, event detector 400 includes a spatial behavior module (not shown in FIG. 4); see para. [0038] Audio/video module 402 is configured to manage the audio and video input from one or more image capturing devices (onboard sensors that capture images such as video or still cameras) and storage of the audio and video input. Sensor module 404 is configured to manage one or more sensors (other than image capturing devices) that are integral to event detector 400 or external from the event detector 400. For example, an accelerometer is managed by sensor module 404, which is either integral to event detector 400 or located elsewhere in the vehicle. In various embodiments, sensor module 404 manages any, some, or all of onboard sensors onboard, directly connected, or connected via the OBD bus, or any other appropriate sensors; see para. [0040]: Control module 408 is configured to control the actions of remote devices such control module 408 is configured to instruct the image capture devices to capture an event and return the data to the event detector when it is informed by sensor module 404 that certain trigger criteria have been met that identify an event); processing the information and video data to generate performance data associated with a driver of the vehicle (see para. [0024]: In some embodiments, drive event detector 104 is configured to create drive event records based on how the captured data is classified. In various embodiments, a more comprehensive drive event record is created for a valid drive event, an abbreviated drive event record is created for a non-event, and an even more abbreviated drive event record (termed avoidance record) is created for a repeat non-event. The use of abbreviated records and avoidance records minimize storage space requirements and transmission bandwidth requirements. The avoidance record can be sent to the driver to alert the driver so that he/she can use it as a basis to modify his/her behavior when driving. For example, a non-event is repeatedly captured at a garage for passing too quickly over a speed bump, an avoidance record is then created to alert the driver so the driver is warned/cause to be trained/alerted to slow down the vehicle when passing through the speed bump; see para. [0027]: In various embodiments, drive event detector 104 is configured to upload the drive event data (e.g., sensor data and/or analysis data) to remote server 112 that is communicatively linked to the drive event detector for analysis, processing, and/or storage. Uploading can be carried automatically by drive event detector 104 based on predefined criteria or upon requests by, for example, remote server 112. In some embodiments, server 112 performs more detailed and/or additional analysis of the drive event data. For example, the server may use the drive event data to identify the driver, differentiate valid drive events from non-events (e.g., via human review or automated computer review), determine driver attitude (e.g., recklessness) and skill, calculate driver risk score, generate driver profile, identifying dangerous and erratic driving behavior, identifying driver deviation from his/her normal driving behavior (by comparing with his/her drive profile), etc., identifying high risk driver, perform risk analysis for a group of drivers or for an entire fleet, calculating insurance, and/or generate various reports. In various embodiments, a drive profile of a driver includes one or more driving characteristics and patterns of the driver. It may include for example normal routes of the driver, average speed of the driver at a particular location, acceleration characteristics, deceleration characteristics, and launching vehicle from stop characteristics. In various embodiments, a driver profile of a driver includes the results of analysis regarding distance traveled by the driver, a vehicle, a fleet, a frequency and severity of driving events based on the distance traveled, patterns related to time of day and/or day of week (e.g., an increased likelihood for certain risky behaviors at certain times of day or on certain days), a correlation between weather and risky driving patterns, risky intersections/roads/neighborhoods, etc., or any other appropriate results from analysis; see para. [0043]: Local Event Scoring Module 410 reviews the raw data streams from the individual sensors or sensor module 404 and uses one or more mathematic algorithms to calculate a local event score. While this local event score is not expected to be as robust or potentially accurate as the remote event scoring system of a remote server, it is not necessarily a requirement that this be the case, because a remote score may still be determined independent of the local score. One advantage for calculating the local event score is to enable event detector 400 to optimize the use of the data transfer bandwidth by only selectively uploading the full event data to the remote server for review/display/analysis. Through extensive observation, the values produced by the various sensors (either alone or in combination) can be analyzed mathematically to produce a product that accurately predicts whether or not a serious accident or other driving event has occurred. Combinations of acceleration, velocity, video, and event sound can reliably detect that an accident has happened; see para. [0047]: FIG. 5 is a block diagram illustrating an embodiment of a process for capturing drive event data. In some embodiments, the process is performed by an onboard computing device (e.g., drive event detector) in cooperation with onboard vehicle sensors. In the example shown, driving events are occurrences and/or behaviors relating to the safe and sound operation of vehicles. In various embodiments, events comprise accidents, near-accidents, traffic law violations, company rule violations, driving occurrences or behaviors that increase the risk of accidents or otherwise poses risk or financial difficulty to the owner of the vehicle or the driver's employer, driving occurrences or behaviors that reflect the attitude (e.g., recklessness), driving skill, or otherwise have a bearing on evaluating the driving performance of the driver, or any other appropriate events).
Arguably, Tamari discloses providing the performance data for presentation through a user interface (see para. [0045]: In some embodiments, Event Data Management Module 412 is responsive to a remote request for additional data. For example, in circumstances where a remote user (e.g., remote to the vehicle being monitored) indicates that an incident is an incident of particular interest, that remote This requested data would then be transmitted (via communications module 406) to the remote user for review/analysis/display. 
In other words, Tamari is capable of providing Applicant’s “performance data” for the intended use of “presentation through a user interface”, since Tamari discloses “transmitting” the “requested data” for “review, analysis, and/or display” which reasonably and implicitly requires some form of “a user interface” to perform the intended use of “presenting.”
Also for the sake of argument Tamari does not explicitly teach presentation through a user interface. However Chalfant discloses presentation through a user interface (see para. [0030]: A vehicle may have various feedback output devices 118 for presenting feedback to drivers, including both audio and visual feedback output devices 118. Devices may vary from vehicle to vehicle. For example, various vehicles may provide audio feedback via their radios or, alternatively, standalone audio devices. Visual output may be provided on a video screen, for example, included with a GPS system, via selectable LEDs included in the dashboard of the vehicle, via a heads-up display, or other suitable visual output device.
Chalfant is analogous to Tamari, as both are drawn to the art of receiving, processing, and providing vehicle activity information. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the vehicle activity information system as taught by Tamari to include presentation through a user interface, as taught by Chalfant, since presenting performance data through a user interface is a known methodology and device to monitor driving behavior and provide feedback to the driver for motivating safer driving (see para. [0005]. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Regarding claim 2, Tamari does not explicitly teach wherein the period of time includes at least one of a first period of time before the trigger event and a second period of time after the trigger event. However, Chalfant discloses wherein the period of time includes at least one of a first period of time before the trigger event and a second period of time after the trigger event (see para. [0029]: For example, various in-vehicle feedback timing modes include real -time feedback, pre-ride feedback, and post-ride feedback; see para. [0043]: The out-of-vehicle feedback that is provided to the driver via the out-evaluated over a time period of two or more driving episodes; see para. [0058]: Consider Driver 9, who has expressed a preference to not exceed a particular mileage within a given period of time. Driver 9 may receive feedback notifying the driver of the number of miles driven (i.e. reasonably understood as Applicant’s “first period of time before the trigger event”) and/or the number of miles remaining in the time period in accordance with the mileage stated in the preference (i.e. reasonably understood as Applicant’s “second period of time before the trigger event”). The feedback may be pre-ride, real -time, post-ride, or periodic).
Chalfant is analogous to Tamari, as both are drawn to the art of receiving, processing, and providing vehicle activity information. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the vehicle activity information system as taught by Tamari to include wherein the period of time includes at least one of a first period of time before the trigger event and a second period of time after the trigger event, as taught by Chalfant, since quantifying time is a known methodology to identify improvements in driving over time (see para. [0008]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Regarding claim 5, Tamari does not explicitly teach wherein processing the information and video data includes presenting the video data and, in response, receiving the performance data. However, Chalfant discloses wherein processing the information and video data includes presenting the video data and, in response, receiving the performance data (see para. [0011]: In some embodiments, the driver feedback system may also include a processor that includes a dynamic feedback module. The dynamic feedback module selects a feedback mode from a plurality of feedback modes based on the driver's dynamic driver profile and provides feedback to the driver according to the selected modes. In some embodiments, in response to the driver having a first combination rating and non-rating characteristics, the dynamic feedback module selects a pre-ride, a real-time, a periodic, or a post-ride feedback mode for providing feedback to the driver. The feedback may include an instruction for the driver to alter the driver's driving behavior, an analysis of the driver's driving behavior, and/or an incentive. The content of the feedback, in one embodiment, is also based on the characteristics of the driver. As a result, for two drivers having the same driving behavior, the dynamic feedback module outputs different feedback based on the two driver's respective dynamic driver profiles; see para. [0029]: Presentation modes include audio feedback modes, visual feedback modes, and audiovisual feedback modes (i.e. under a theory of reasonable interpretation, this reasonably includes Applicant’s ”presenting” of the previously “processed information and video data”); see para. [0032]: If the vehicle receives the same feedback message with instructions to present the message using a real-time video feedback mode, the vehicle feedback module 124 likewise translates the message into an appropriate format for outputting to the driver based on the specific visual feedback output devices 118 incorporated into the vehicle; see para. [0035]: Suitable in-vehicle feedback can include an analysis of the driver's driving behavior, alerts to the driver to alter his or her driving behavior, notifications of potential insurance impacts of driving behavior, and/or incentives to alter or maintain certain driving behaviors. For example, in-vehicle alerts include warnings to slow down, reduce acceleration, increase the distance from behind the vehicle in front, reduce the number of lane changes, or increase braking distance. Other suitable in-vehicle feedback include warnings that premium levels or deductibles may increase if un-safe driving behavior is not modified. Alternatively, or in addition, in-vehicle feedback may include congratulatory feedback announcing favorable insurance policy feature alterations, such as premium or deductible reductions, or discounts on goods or services (e.g., offered by a monitoring service or fleet supervisor). 
Chalfant is analogous to Tamari, as both are drawn to the art of receiving, processing, and providing vehicle activity information. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the vehicle activity information system as taught by Tamari to include wherein processing the information and video data includes presenting the video data and, in response, receiving the performance data, as taught by Chalfant, since presenting the video data and, in response, receiving the performance data generates driving feedback based on the evaluation a known methodology to identify improvements in driving over time (see para. [0008]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Regarding claim 6, Tamari discloses wherein the information is transmitted from the vehicle activity information unit using a cellular antenna that is communicatively coupled to the vehicle activity information unit (see para. [0039]: Communication module 406 is configured to handle communications between the event detector 400 and other devices and modules. For example, the communication module 406 handles communications between event detector 400 and the various image capture devices. Communication module 406 also handles communications between event detector 400 and a memory device, a docking station, or a server (e.g., an evaluation server). In various embodiments, communication module 406 is configured to communicate with these various types of devices and other types of devices by interfacing via a direct wire link (e.g., universal serial bus (USB) cable, firewire.TM. cable, etc.), a direct wireless link (e.g., infrared, Bluetooth, ZigBee), or a wired or any wireless network link such as a local area network ("LAN"), a wide area network ("WAN"), a wireless wide area network ("WWAN"), an IEEE 802 wireless network such as an IEEE 802.16 ("WiFi") network, a WiMAX network, satellite network, a cellular network, or any other appropriate communication network. The particular communications mode used will determine which, if any, antennae is used. Cellular communication inherently requires Applicant’s “cellular antenna.”).

Regarding claim 7, Tamari discloses wherein the information is transmitted through a portable computing device that communicates with the vehicle activity information over at least one wireless network connection (see para. [0039]: Communication module 406 is configured to handle communications between the event detector 400 and other devices and modules. For example, the communication module 406 handles communications between event detector 400 and the various image capture devices. Communication module 406 also handles communications between event detector 400 and a memory device, a docking station, or a server (e.g., an evaluation server). In various embodiments, communication module 406 is configured to communicate with these various types of devices and other types of devices by interfacing via a direct wire link (e.g., universal serial bus (USB) cable, firewire.TM. cable, etc.), a direct wireless link (e.g., infrared, Bluetooth, ZigBee), or a wired or any wireless network link such as a local area network ("LAN"), a wide area network ("WAN"), a wireless wide area network ("WWAN"), an IEEE 802 wireless network such as an IEEE 802.16 ("WiFi") network, a WiMAX network, satellite network, a cellular network, or any other appropriate communication network. The particular communications mode used will determine which, if any, antennae is used). 
wherein processing the information includes: analyzing the information, in real time with respect to the trigger event, to identify at least one category of driving event based on the information; and sending a notification relating to the at least one category of driving event (see para. [0011]: In some embodiments, the driver feedback system may also include a processor that includes a dynamic feedback module. The dynamic feedback module selects a feedback mode from a plurality of feedback modes based on the driver's dynamic driver profile and provides feedback to the driver according to the selected modes. In some embodiments, in response to the driver having a first combination rating and non-rating characteristics, the dynamic feedback module selects a pre-ride, a real-time, a periodic, or a post-ride feedback mode for providing feedback to the driver. The feedback may include an instruction for the driver to alter the driver's driving behavior, an analysis of the driver's driving behavior, and/or an incentive. The content of the feedback, in one embodiment, is also based on the characteristics of the driver. As a result, for two drivers having the same driving behavior, the dynamic feedback module outputs different feedback based on the two driver's respective dynamic driver profiles; see para. [0029]: The vehicle feedback module 124 controls the output of feedback messages by applying feedback instructions (identifying the feedback mode) and translating in-vehicle safety feedback messages into vehicle feedback output-device-specific output formats. For example, various in-vehicle feedback timing modes include real-time feedback, pre-ride feedback, and post-ride feedback. Presentation modes include audio feedback modes, visual feedback modes, and audiovisual feedback modes; see para. [0035]: Suitable in-vehicle feedback can include an analysis of the driver's driving behavior, alerts to the driver to alter his or her driving behavior, notifications of potential insurance impacts of driving behavior, and/or incentives to alter or maintain certain driving behaviors. For example, in-vehicle alerts include warnings to slow down, reduce acceleration, increase the distance from behind the vehicle in front, reduce the number of lane changes, or increase braking distance. Other suitable in-vehicle feedback include warnings that premium levels or deductibles may increase if un-safe driving behavior is not 
Chalfant is analogous to Tamari, as both are drawn to the art of receiving, processing, and providing vehicle activity information. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the vehicle activity information system as taught by Tamari to include wherein processing the information includes: analyzing the information, in real time with respect to the trigger event, to identify at least one category of driving event based on the information; and sending a notification relating to the at least one category of driving event, as taught by Chalfant, since real-time analysis and notification are known methodologies for providing driver feedback (see para. [0011). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Regarding claim 9, and substantially similar limitations in claim 18, Tamari does not explicitly teach wherein processing the information includes analyzing the information to identify at least one area of driver behavior for use in determining the performance data. However, Chalfant discloses wherein processing the information includes analyzing the information to identify at least one area of driver behavior for use in determining the performance data (see para. [0059]: The sensors 112 track vehicle event and behavioral data related to driver's performance. Examples of data tracked by sensors include location, the vehicle's position relative to other vehicles or obstacles, acceleration, speed, braking, cornering, status of the seatbelts (i.e., engaged or not engaged) and airbags (i.e., deployed or not deployed), lane changing, distance of trip, light level, time of day, climate conditions, road type (e.g., highway, city street, rural route), road conditions, and obedience to speed limits; see para. [0060]: Next, the driver evaluation processor 132 of the driver evaluation system 106 of system 100 determines the feedback (step 310) to be sent to the driver. The specific feedback given is derived in part on the dynamic driver profile of the driver, including rating and/or non-rating characteristics of the driver, as well as preferences expressed by the driver, the driver's guardian, and/or the driver's supervisor. Driving behavior by individuals with different combinations of rating and non-rating characteristics pose different risks; see .
Chalfant is analogous to Tamari, as both are drawn to the art of receiving, processing, and providing vehicle activity information. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the vehicle activity information system as taught by Tamari to include wherein processing the information includes analyzing the information to identify at least one area of driver behavior for use in determining the performance data, as taught by Chalfant, since identifying driver behavior for use in determining performance data is a known methodology for providing driver feedback (see para. [0011). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Regarding claim 10, Tamari discloses wherein the trigger event includes one or more of: tailgating another vehicle; exceeding a speed limit at a location of the vehicle; and an acceleration exceeding a threshold (see para. [0049]: In some embodiments, the determination that a drive event has occurred can be made based on one or more predefined criteria such as one or more sensor data values exceeding predefined threshold values (e.g., a vehicle speed threshold, a vehicle acceleration threshold, a vehicle deceleration threshold, etc.) or match predefined profiles. A statistical similarity may be calculated for the driving data and the predefined profiles, if the statistical similarity is sufficient, a match is found. For example, a potential collision drive event is determined to be detected when a sudden deceleration is sensed by an onboard accelerometer signal exceeds a predefined value or matches a predefined profile (e.g., a large spike signal following a smaller spike). In some embodiments, the criteria for detecting drive events are adjusted based on the geolocation of the moving vehicle; see para. [0066]: For example, an evaluator may look at snapshots of images from the videos at different intervals within the data provided and/or look at a graph of the accelerometer data, listen to the audio, look at the video inside and outside of the vehicle, to determine things like whether the vehicle was following too closely to a vehicle before it, whether a vehicle was too close during lane changes, whether they stopped abruptly due to a child running into the street, whether the driver was looking at the various mirrors in the vehicle, .

Regarding claim 13, Tamari discloses wherein processing the information includes analyzing the information to determine a driver behavior score that is included in the performance data (see para. [0050]: In various embodiments, a score is calculated based on the received sensor data and a determination that a potential drive event or actual drive event has started or has occurred is made based on the calculated score. A score can be calculated based on the output of a trained machine learning algorithm and the profile of similar events that have received similar output. For example, if a particular maneuver at a particular location is classified as a driving event by the machine learning algorithm a post-processing model can compare the output to previous outputs and determine the frequency (number of events that have a similar output) and severity of the previous events and score the current event accordingly. Subsequently, if the drive event score is above a predefined threshold, it is determined that a drive event or potential drive event has occurred. In various embodiments, the criteria used to calculate the score is adjusted based on the geolocation of the moving vehicle. For example, driving at a moderate speed when wet conditions are detected is given higher risk score than the same driving when the conditions are not wet. In various embodiments, one or more algorithms are used by a local event detector to calculate a local event data score. For example, if the driving speed is higher than the posted speed limit for the particular road, then the score differs if the posted speed limit was exceeded by more than 10 mph vs. more than 20 mph. Or, for example, the score differs based on the sensitivity of the area (e.g., exceeding by 10 miles per hour or more in a school zone vs. on a freeway). Another example is score may be higher if the driver has passengers in the vehicle, or if the accelerometer and/or gyroscope reading is only slightly higher vs. significantly higher than thresholds. If the profile is of an accident, it may have a higher score than if the profile is of a lane change without accident. Combinations of or certain combinations of risky behaviors may increase the score, such as driving without seatbelt while speeding vs. just speeding. In various embodiments, the algorithms used may not be as robust or accurate as an event scoring system used by a remote server and thus does not require as much computation power as that used by the remote server. This can be an advantage since a smaller computing device can be used 

Regarding claim 14, and substantially similar limitations in claim 19, Tamari discloses wherein the information is determined based on one or more rules that indicate, for a particular type of the trigger event, the information to be provided by the vehicle activity information unit (see para. [0064]: FIG. 8 is a block diagram illustrating an embodiment of an abbreviated drive event record. In some embodiments, if a captured drive event matches a non-event profile and is determined to be a non-event, an abbreviated record is created. In the example shown, the abbreviated drive event record includes less information than a full drive event record since detailed information is not needed for a non-event. The abbreviated record includes unique ID 802 that identifies the non-event or the type of non-event, time and GPS location 804 of the non-event, trigger force range 806 of the non-event; see para. [0066]: FIG. 10 is a block diagram illustrating an embodiment of a non-event profile. In the example shown, the non-event profile comprises unique identifier 1002 created by the evaluation server to identify the non-event or the type of non-event, time and GPS location 1004, speed 1006, and trigger force range 108).

Regarding claim 15, Tamari does not explicitly teach wherein the information includes one or more of: driver information describing the driver of the vehicle; and vehicle information describing the wherein the information includes one or more of: driver information describing the driver of the vehicle (see para. [0006] According to one aspect, the invention relates to a driver feedback system including a data store for storing a dynamic driver profile for a specific driver. The dynamic driver profile includes at least one rating characteristic and at least one non-rating characteristic. A "rating characteristic" as used herein is a characteristic on which the insurance company insuring the vehicle bases its rating of the driver at a particular point in time. The at least one rating characteristic may include, for example age, gender, driving record, compliance with feedback, annual driving mileage, vehicle use (e.g., personal or business), and the industry in which vehicle is used; see para. [0041]: The dynamic driver profile includes one or more rating characteristics (such as, for example, age, gender, driving record, compliance with feedback, annual mileage driven, and vehicle use and one or more non-rating characteristics of the driver. Examples of non-rating characteristics may include, for example, analyses of eyesight, cognitive ability (such as reaction time and perception skills), physical fitness, other indicators of health and fitness, driver preferences and driver supervisor preferences. Two drivers who display similar driving behaviors but whose associated dynamic driving profiles differ may receive different safety performance evaluations. For example, a driver who has quick reflexes, has good eyesight, and consistently employs hard braking while driving may receive a more favorable safety performance evaluation than a driver who has slower reflexes, has weaker eyesight, and who similarly employs hard braking. Additional examples are provided below); and vehicle information describing the vehicle (see para. [0059]: The sensors 112 track vehicle event and behavioral data related to driver's performance. Examples of data tracked by sensors include location, the vehicle's position relative to other vehicles or obstacles, acceleration, speed, braking, cornering, status of the seatbelts (i.e., engaged or not engaged) and airbags (i.e., deployed or not deployed), lane changing, distance of trip, light level, time of day, climate conditions, road type (e.g., highway, city street, rural route), road conditions, and obedience to speed limits).
Chalfant is analogous to Tamari, as both are drawn to the art of receiving, processing, and providing vehicle activity information. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the vehicle activity information system as taught by Tamari to include wherein the information includes one or more of: driver information describing the driver of the vehicle; 
 
Claims 3 and 4 are rejected under 35 U.S.C. §103(a) as being obvious over Tamari in view of Chalfant, asapplied to claim 1,and in further view of Winston, et al., (hereinafter referred to as “Winston,” US 2012/0135382).
Regarding claim 3, Tamari, in view Chalfant, does not explicitly teach wherein the at least one camera includes one or more of: at least one interior camera positioned to capture an interior view of the vehicle; and at least one exterior camera positioned to capture an exterior view from the vehicle. However, Winston discloses wherein the at least one camera includes one or more of: at least one interior camera positioned to capture an interior view of the vehicle; and at least one exterior camera positioned to capture an exterior view from the vehicle (see para. [0080]: The mobile system 104 may additionally include at least one camera (not shown) for gathering images of the driver while driving the driving route and/or images from the view point of the driver while driving along the driving route. This information may be communicated to the base system 102 and/or to a remote system 106 for storage and/or communication to base system 102 for use in conjunction with reviewing a trainee's assessment).
Winston is analogous to Tamari and Chalfant, as all are drawn to the art of receiving, processing, and presenting vehicle activity information. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the quantity and position of the camera as taught by Tamari and Chalfant to include at least one interior camera positioned to capture an interior view of the vehicle; and at least one exterior camera positioned to capture an exterior view from the vehicle, as taught by Winston. One of ordinary skill in the art could have substituted/duplicated one known element for/with another, and the results of the substitution/duplication would have been predictable. Therefore, it would have been obvious to substitute/duplicate the at least one camera as taught by Tamari and Chalfant, to include one or more of: at least one interior camera positioned to capture an interior view of the vehicle; and at least one exterior camera positioned to capture an exterior view from the vehicle as taught by Winston, since 

Regarding claim 4, Tamari, in view of Chalfant, does not explicitly teach wherein the information further includes audio data that is captured by at least one microphone during the period of time that includes the trigger event. However, Winston discloses wherein the information further includes audio data that is captured by at least one microphone during the period of time that includes the trigger event (see para. [0072]: Illustrated base system 102 additionally includes input device(s) 208 for receiving information for processing by processing system 200 and output device(s) 215 for presenting information generated by processing system 200. Exemplary input device(s) 208 includes a mouse 210 and a keypad/keyboard 212 for receiving physical input from a trainee using base system 102 and a microphone or camera 214 for receiving auditory or is visual input. Exemplary output device(s) 215 includes a display 216 for visually presenting information from processing system 200 and a speaker 218 for presenting auditory output; see para. [0077]: Illustrated interface system 300 additionally includes a keypad/keyboard 310, microphone or camera 312, a display 314, indicator(s) 315, and a speaker 316. Keypad/keyboard 310 may be used to receive physical input from a trainee using mobile system 104 and/or another individual (e.g., a parent or driving instructor). Microphone and/or camera 312 may be used to receive auditory or visual input. Display 314 and indicator(s) 315 may be used to visually present information from processor 202. Speaker 316 may be used to present auditory output.
Winston is analogous to Tamari and Chalfant, as all are drawn to the art of receiving, processing, and presenting vehicle activity information. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the information captured, as taught by Tamari and Chalfant, to include audio data that is captured by at least one microphone, as taught by Winston. One of ordinary skill in the art could have substituted one known element for another, using a known device to capture the substituted element, and the results of the substitution would have been predictable. Therefore, it would have been obvious to substitute the information captured as taught by Tamari and Chalfant, to include audio data that is captured by at least one microphone as taught by Winston, since the substitution of one known element for another (i.e. information/data for audio data) using a known device to capture the 

Response to Arguments
The Applicant’s arguments filed on February 4, 2021 related to claims 1-10 and 13-20 are fully considered, but are not persuasive. 

Claim Rejections - 35 USC §101
The Applicant respectfully argues “Independent claims 1, 16, and 20 have been amended to expedite prosecution. Applicant asserts that the amended independent claims are directed to patent eligible subject matter. In addition, during the Interview conducted on November 2, 2020, Examiner Bullington indicated that amendments substantially similar to the instant amendments to independent claims 1, 16, and 20 may be helpful in overcoming the pending §101 rejections. Applicant thanks Examiner Bullington for this indication. Applicant requests withdrawal of this rejection in view of the amendments to the claims.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the 35 U.S.C. § 101 rejections are withdrawn.

Claim Rejections - 35 USC §§ 102 and 103
The Applicant respectfully argues “Claims 1, 2, and 5-20 have been rejected under 35 U.S.C. § 102(b) as allegedly being anticipated by US Publication No. 2009/0210257 ("Chalfant"). Without conceding the merits of the rejection, and in an effort to advance prosecution, independent claims 1, 16, and 20 have been amended…”
The Examiner respectfully agrees. As such, the argument with regard to 35 U.S.C. §102 is persuasive. Therefore, the 35 U.S.C. § 102 rejections are withdrawn. However, upon further searching as necessitated by the Applicant’s amendments, the claims are presently rejected as being obvious over Tamari in view of Chalfant. Therefore, the Applicant’s arguments are moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sean Hunter, can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/ROBERT P BULLINGTON/

Primary Examiner, Art Unit 3715